Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong S. Choi on 25 March 2021. 
The application has been amended as follows: 
In the claims: 

1.	(Currently Amended) A method for receiving point cloud data by an apparatus, the method comprising:
receiving a bitstream including point cloud data,
the point cloud data including geometry data and attribute data;
decoding the geometry data; and 
decoding the attribute data,
wherein the geometry data include octree information,
wherein LOD(Level of Detail)s are generated based on the octree information,

wherein only one of a first point or a last point of one or more points in a LOD is sampled based on an index of the LOD,
wherein, based on the index of the LOD, when the first point is sampled for the LOD, a last point of points included in a next LOD of the LOD is sampled, or
wherein, based on the index of the LOD, when the last point is sampled for the LOD, a first point of points included in the next LOD of the LOD is sampled.

2.	(Canceled) 

6.	(Currently Amended) [[Am]]An apparatus for receiving point cloud data, the apparatus comprising:
a receiver configured to receive a bitstream including point cloud data,
the point cloud data including geometry data and attribute data;
a decoder configured to decode the geometry data; and 
a decoder configured to decode the attribute data,
wherein the geometry data including octree information,
wherein LOD(Level of Detail)s are generated based on the octree information,
wherein points in nodes of the LODs are sampled,
wherein only one of a first point or a last point of one or more points in a LOD is sampled based on an index of the LOD,
wherein, based on the index of the LOD, when the first point is sampled for the LOD, a last point of points included in a next LOD of the LOD is sampled, or
wherein, based on the index of the LOD, when the last point is sampled for the LOD, a first point of points included in the next LOD of the LOD is sampled.

7.	(Canceled) 


encoding geometry data; 
encoding attribute data,
the geometry data including octree information,
LOD(Level of Detail)s are generated based on the octree information,
points in nodes of the LODs are sampled,
wherein only one of a first point or a last point of one or more points in a LOD is sampled based on an index of the LOD;
transmitting a bitstream including point cloud data including the geometry data and the attribute data,
wherein, based on the index of the LOD, when the first point is sampled for the LOD, a last point of points included in a next LOD of the LOD is sampled, or
wherein, based on the index of the LOD, when the last point is sampled for the LOD, a first point of points included in the next LOD of the LOD is sampled.

12.	(Canceled) 



Allowable Subject Matter
Claims 2, 7 and 12 are canceled. 
Claims 1, 3-6, 8-11, 13-16 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Francis Geroleo/Primary Examiner, Art Unit 2485